DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 16 and 21 have been amended to determine an adjusted second height based on the second height and a pressure sensor height extending relative to the base of the tank. The problem is that the specification as filed has no disclosure of an adjusted second height. The term “adjusted” was not found to be in the specification at al. Thus, anything 
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris (U.S. Patent Number 4,977,528), and further in view of Stephenson et al. (U.S. Patent Number 5,211,678; hereinafter referred to as Stephenson). Norris discloses that in order to determine the contents of a tank fitted with liquid level sensors and metering equipment, a microprocessor is programmed with an algorithm employing a mathematical expression for initially computing data value based on liquid level sensor outputs and tank dimensions, which data values are compared with actual volumetric amounts of liquid in the tank derived from the metering equipment so as to determine errors in a calibration characteristic for converting the sensor outputs into volumetric amounts. The calibration characteristic is refined by an iterative technique where constants in the mathematical expression are varied, in accordance with the program so as to make the computed data values closer to the actual volumetric .
With respect to claim 1, Norris discloses a method (see method steps from column 8 line 61 to column 9 line 13) comprising: receiving, by a controller device ("site controller" 5 in column 6 lines 60-61, “calibration system 6" in column 7 lines 21-22 and "memory 9" in column 5 line 36), an indication of a first volume of liquid within a tank (indicated by “present metering volume" provided by the "metering means" inside the “dispensers 2" see column 6 lines 57-59 and step A in column 8 lines 65-68); receiving, by the controller device, an indication of a sensor volume of liquid corresponding to a volume of the liquid in the tank at a location of a sensing means (indicated by "volume change as determined by the sensing means 4 based on the primary calibration" in step 
With respect to claims 3 and 10, the use of a linear correlation for linking two pairs of variables (two pressures, including a null pressure, and two volumes) would be an obvious to one of ordinary skill in the art as Stephenson discloses the typical use of two pressure sensors (see column 1, lines 37 through 60.) 
With respect to claims 4 and 11, Norris discloses a method in which the user can input that a cross-sectional area of the tank is consistent along a height dimension of the tank extending from a base of the tank to a top of the tank (“if the diameter of a cylindrical tank is known together with its total volumetric capacity, it is possible to start with only one reasonably accurate figure" in column 3 lines 18-20). One of ordinary skill in the art would be motivated to use a linear correlation for linking two pairs of variables (two level signals, including a null level signal, and two volumes) with regard to the Stephenson reference. 
With respect to claims 5, 6, 12, and 13, Norris discloses a method in which the user can input an upper threshold volume of the tank ("The processing means could be ‘told’ when the tank is full if it is necessary to provide a total volume" in column 3 lines 66-67). One of ordinary skill in the art would normalize all computed volume values by an upper threshold volume value to handle percentages, as well as the use of a linear correlation for linking two pairs of variables, as Norris states that it is assumed that all measurements are accurate. 

With respect to claims 8 and 15, Norris discloses a method in which the user can input a maximum volumetric capacity as an upper threshold volume of the tank ("if the diameter of a cylindrical tank is known together with its total volumetric capacity, it is possible to start with only one reasonably accurate figure" in column 3 lines 18-20). 
Claim 9 is merely the controller for performing the method of claim 1, and thus sine the method is disclosed, then a controller that merely performs the method is deemed to be disclosed as well. 
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., creating a correlation scale based on a first volume of fluid, a first pressure corresponding to the first volume, and a volume of fluid under the sensor,) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For at least these reasons the claims are rejected as above. 
Applicant’s arguments with respect to claim(s) 16-25 have been considered but are moot because the new ground of rejection does not rely on any reasoning applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861